DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1-5,9-17,36-38 and 43-61 are pending in the application. Claims 18-20,26,26,32 and 39-42 are canceled and claims 54-61 newly added in the amendment filed 5/3/22.	
	The rejection of claims 18,25,26 and 32 under 35 U.S.C. 101 is withdrawn due to the amendment.
The rejection of claims 1 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn due to the amendment. 
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being incomplete for omitting essential elements is withdrawn due to the amendment. 
The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being incomplete for omitting essential elements is withdrawn due to the amendment. 
The rejection of claims 1 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn due to the amendment. 
The rejection of claims 1 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn due to the amendment. 
The rejection of claim(s) 18,25,26 and 32 under 35 U.S.C. 102(a)(1) as being anticipated by William-Olsson et al. (J. Am. Soc. Nephrol. 2014, 25, 392A) is withdrawn due to the amendment.
The rejection of claims 1-5,9-17 and 36-38 under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) (further stated as “Rajagopalan et al.”) in view of Raghavan Rajagopalan and Richard B. Dorshow (2012). Exogenous Fluorescent Agents for the Determination of Glomerular Filtration Rate, Chronic Kidney Disease, Prof. Monika Gooz (Ed), ISBN: 978-953-51-0171-0, InTech, Available from: http://www.intechopen.com/books/chronic-kidney-disease/exogenous-fluorescent-agents-for-the-determination-of-glomular-filtration-rate (further stated as “Rajagopalan/Dorshow”) and Rebec et al. (US 2013/0303865A1) is maintained but modified to include the newly added claims 54-61. The reference of Schultz et al. (US 2018/0214057A1) is withdrawn due to the common ownership statement and the disqualification as prior art. 
The rejection of claims 18-20,25,26 and 32 under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US 8,115,000B2) is withdrawn due to the amendment. 
The rejection of claims 1-5,9-20,25,26,32,36-39 and 41-53 under 35 U.S.C. 103 as being unpatentable over Debreczeny et al. (Proc. SPIE 2/21/17 as provided in the IDS filed 8/24/21) in view of Schultz et al. (US 2018/0214057A1) is withdrawn due to the common ownership statement in regards to the references of Debreczeny et al. and Schultz et al. and their disqualification as prior art.
The rejection of claims 1 and 3-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,722,685B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) is maintained but modified to include the newly added claims.
The rejection of claims 1 and 3-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,5,6,8,10-12 and 33-35 of U.S. Patent No. 8,778,309B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) is maintained but modified to include the newly added claims.
The rejection of claims 18,19,25 and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,5,6,8,10-12 and 33-35 of U.S. Patent No. 8,778,309B2 is withdrawn
due to the amendment to the claims.
The rejection of claims 1 and 3-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 4-14 of U.S. Patent No. 9,005,581B2 in view of Proreddy et al. (Proc. SPIE 2011, 7910, 791010-1 to 791010-7) is maintained but modified to include the newly added claims.
The rejection of claims 1 and 3-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,114,160B2 in view of Rajagopalan et al. (J. Med.
Chem. 2011, 54, 5048-5058) is maintained but modified to include the newly added claims.
The rejection of claims 18,19,25,26 and 32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,114,160B2 is withdrawn due to the amendment to the claims.
The rejection of claims 1 and 3-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 5-8 of U.S. Patent No. 9,376,399B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) is maintained but modified to include the newly added claims.
The rejection of claims 1 and 3-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,480,687B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) is maintained but modified to include the newly added claims.
The rejection of claims 1,3-5 and 9-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,115,000B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) is maintained but modified to include the newly added claims.
The rejection of claims 1 and 3-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,617,687B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) is maintained but modified to include the newly added claims.
The rejection of claims 1 and 3-5 on the ground of nonstatutory double patenting as being unpatentable over claim 9 and 46 of copending Application No. 15/178,799 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) is withdrawn due to the abandonment of the copending Application No. 15/178,799.
The rejection of claims 1,3-5,36-38,43,44 and 46-53 on the ground of nonstatutory double patenting as being unpatentable over claim 11-18,22-27,29,30,34,40,45,46 and 49-53 of copending Application No. 16/171,689 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) is maintained but modified to include the newly added claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,9-17,36-43 and 54-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) (further stated as “Rajagopalan et al.”) in view of Raghavan Rajagopalan and Richard B. Dorshow (2012). Exogenous Fluorescent Agents for the Determination of Glomerular Filtration Rate, Chronic Kidney Disease, Prof. Monika Gooz (Ed), ISBN: 978-953-51-0171-0, InTech, Available from: http://www.intechopen.com/books/chronic-kidney-disease/exogenous-fluorescent-agents-for-the-determination-of-glomular-filtration-rate (further stated as “Rajagopalan/Dorshow”) and Rebec et al. (US 2013/0303865A1), as stated in the office action mailed 2/7/22.
With regards the newly added claims 54-57:
As stated in the office action mailed 2/7/22, Rajagopalan et al. discloses that invasive
pharmacokinetic studies were conducted wherein the test compound was administered via (single) injection, blood samples were taken at 0,1,6,12,18,30,45,60,90 and 120 minutes and the concentration of compound determined via HPLC analysis using a set of external calibration standards and fluorescence detection. The resulting pharmacokinetic parameters of the compounds were analyzed using WinNonLin pharmacokinetic modeling software (p5057, Invasive pharmacokinetic studies).
As stated in the office action mailed 2/7/22, Rajagopalan/Dorshow  discloses that previous methods for measuring GFR include measuring exogenous tracers at frequent intervals over a 24 hour period via ex-vivo handling of blood and urine samples and HPLC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the concentration of the pyrazine compounds by taking blood samples and measuring the concentration of tracer in the plasma of the blood for determining GFR as it is standard procedure to examine blood and urine samples over an extended time period for real time determination of GFR in a patient. 


With regards the newly added claims 58-61:
As stated in the office action mailed 2/7/22, Rajagopalan et al. discloses that the injected dose recovery in urine studies were conducted wherein the test compound was administered via (single) injection with subsequent collection of urine at the time points of 2,4 and 6h post injection (p5056, Injected dose recovery in urine studies).
As stated in the office action mailed 2/7/22, Rajagopalan/DorshowPrevious discloses that
previous methods for measuring GFR include measuring exogenous tracers at frequent intervals over a 24 hour period via ex-vivo handling of blood and urine samples and HPLC (p252, second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the concentration of the pyrazine compounds by taking urine samples and measuring the concentration of the tracers in the urine for determining GFR as it is standard procedure to examine blood and urine samples over an extended time period for real time determination of GFR in a patient.  
Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive. 
Applicant asserts that the presently claimed method represents a significant advantage in the diagnosis of patients having CKD at least by increasing accuracy and avoiding the use of contrast agents (CAs) that cause renal problems, such as radioisotopes or iodinated aromatic rings. For example, contrast induced nephropathy (CIN) is a serious complication connected to the use of radioisotopes or iodinated Cas.
The reference of Rajagopalan et al. teaches that the optimum measure of GFR is by the use of exogenous tracer agents and acknowledged that frequently used conventional GFR agents such as inulin iothalamate and 99 mTc-DTPA suﬀer from various undesirable properties (such as radioactivity, need for ionizing radiation, require laborious ex-vivo handling of blood and urine samples, and lack of consistent and reliable supply) that render them unsuitable for real-time point-of-care renal function monitoring. Thus, to overcome these various limitations, there has been considerable eﬀort directed at developing ﬂuorescent GFR tracer agents.
The fluorescent pyrazine tracer agents of Rajagopalan et al. are taught to have ease of synthesis, lack of toxicity and are stable. They exhibited favorable physiochemical and clearance properties and exhibit a plasma clearance equivalent to iothalamate which is commonly considered the gold standard GFR agent. 
Rajagopalan recognized the advantage of using the fluorescent pyrazine tracer agents and envisioned using them to measuring GRF in patients.
Applicant asserts that Rajagopalan et al. merely discloses pyrazine derivatives that are potential candidates for clinical use as exogenous fluorescent tracer agents for GFR determination which was determined from studies performed in rats, not humans. Rajagopalan et al. does not provide any teaching specific to determining GFR in patients, particularly patients with at least stage 1 CKD, using the pyrazine compounds disclosed.
The instant claims does not recite that the patient is a human.
The reference of Rajagopalan et al. teaches of evaluating the pyrazine compounds for fluorescent glomerular filtration rates. The pyrazine compounds of the disclosure exhibited favorable physiochemical and clearance properties and exhibit a plasma clearance equivalent to iothalamate which is commonly considered the gold standard GFR agent. Rajagopalan et al. further teaches of noninvasive real-time fluorescence monitoring of the clearance of the compounds. 
Rajagopalan recognized the advantage of using the fluorescent pyrazine tracer agents and envisioned using them to measuring GRF in patients.
Therefore, it would have been obvious to one of ordinary skill in the art that the next logical use of the pyrazine compounds of Rajagopalan et al. is to examine them noninvasively in vivo in a human subject as they have the advantage of favorable properties, such as favorable physiochemical and clearance properties, nontoxicity, etc. 
Applicant asserts that Rajagopalan/Dorshow merely discloses pyrazine derivatives that are potential candidates for clinical use as exogenous fluorescent tracer agents for GFR determination which was determined from studies performed in rats, not humans. Rajagopalan/Dorshow states that a clinical trial with one of the pyrazine compounds is being planned and suggest that further investigation to determine the suitability of these compounds for GFR determination is required.
The reference of Rajagopalan/Dorshow was used to teach that the pyrazine derivatives can be mixed with PBS for administration. The pyrazine derivative can be used for in vivo real time monitoring of renal clearance in the subject by applying a non-invasive in vivo detection apparatus comprising a solid state laser light source, detector, power supply, computer, etc. on the ear of a subject which provides electromagnetic radiation from the light source and detect the emitted light of the pyrazine derivative with the detector. This apparatus was used as a model to create a prototype instrument that was envisioned for use in clinical trials of the measurement of GFR. 
Applicant asserts that no combination of Rajagopalan and Rajagopalan/Dorshow describes or suggests a method for determining a GFR in a patient. Rajagopalan and Rajagopalan/Dorshow merely disclose that GFR is an optimal indicator of renal function and set out to identify potential exogenous GFR tracer agents. The unpredictability faced by a person of ordinary skill in the art to bridge the gap between the teachings of these references and the presently claimed method demonstrates the non-obviousness of the claims. There is no suggestion that the results of these studies would translate into success in human patients.
The reference of Rajagopalan teaches of the noninvasive real-time fluorescence monitoring of the clearance of the pyrazine compounds wherein to follow the time dependence the ﬂuorescence quantitatively, an arbitrary region of interest (ROI) was drawn encompassing the area around the bladder and an approximately equal area was drawn near the shoulder on the series of optical images of the mouse injected with pyrazine from 0 to 70 min. As a function of time, the ﬂuorescence signal is seen to monotonically increase over the bladder region as expected. Over the shoulder region, this signal is seen to increase post administration of tracer agent and then wash out as a function of time as it is removed from the body by the renal system. This ﬂuorescence decease is consistent with the decrease in plasma concentration. On the basis of the ﬂuorescence properties, plasma protein binding data, the injected dose recovered in urine, the plasma clearance data, and the renal tubular secretion studies, the pyrazine serine derivatives 2d, 2h, and 2j are viable candidates for translation to the clinic as exogenous ﬂuorescent tracer agents for the measurement of GFR.
The reference of Rajagopalan/Dorshow teaches that the fluorescence is continuously monitored in rats bearing a fiber optic bundle placed near the ear after administration of the pyrazine compound. This allows for the in vivo noninvasive real-time monitoring of renal clearance. The fluorescence for a normal rat decreases back to baseline as the kidney removes the compound but in a ligated rat the fluorescence remains elevated with time as the body is unable to remove compound with the kidneys not functioning. 
Therefore, Rajagopalan and Rajagopalan/Dorshow envisioned measuring GRF with the pyrazine compounds of the disclosure and it would have been predictable to utilize the pyrazine compounds of Rajagopalan and Rajagopalan/Dorshow for determining GFR via a GFR calculation method and instrument taught by Rajagopalan/Dorshow with an expectation of success as the instrument of Rajagopalan/Dorshow was used as a model for the prototype for the planned clinical trials.
Therefore, it would have been obvious to one of ordinary skill in the art that the next logical use of the pyrazine compounds of Rajagopalan et al. is to examine them noninvasively in vivo in a human subject, for the envisioned purpose of determining GFR, as they have the advantage of favorable properties, such as favorable physiochemical and clearance properties, nontoxicity, etc. 
Applicant asserts that there is no clinical data or other guidance provided by the references that would have led a person of ordinary skill in the art to reasonably expect that a measured concentration of pyrazine compounds would correlate with kidney function in order to determine GFR and accurately diagnose CKD in patients.
The reference of Rajagopalan teaches that the fluorescent pyrazine tracer agents exhibited favorable physiochemical and clearance properties and exhibit a plasma clearance equivalent to iothalamate which is commonly considered the gold standard GFR agent and the plasma clearance remained unchanged upon blockage of the tubular secretion pathway with probenecid, a necessary condition for establishment of clearance via glomerular filtration only. Therefore, the pyrazines are promising candidates for translation to the clinical as exogenous fluorescent tracer agents for in real-time point-of-care monitoring of GFR.
The reference of Rajagopalan/Dorshow was used to teach that the pyrazine derivatives can be mixed with PBS for administration. The pyrazine derivative can be used for in vivo real time monitoring of renal clearance in the subject by applying a non-invasive in vivo detection apparatus comprising a solid state laser light source, detector, power supply, computer, etc. on the ear of a subject which provides electromagnetic radiation from the light source and detect the emitted light of the pyrazine derivative with the detector. This apparatus was used as a model to create a prototype instrument that was envisioned for use in clinical trials of the measurement of GFR. 
Therefore, it would have been predictable to one of ordinary skill in the art to utilize the pyrazine compounds with the instrument of Rajagopalan/Dorshow for measuring the GFR is a human subject. 
Applicant asserts that Rebec discloses that analytes used to monitor the status and progression of ESRD include glucose, creatine, urea and potassium. 
The reference of Rebec was used to teach of the necessity to determine an estimated glomerular filtration rate (eGFR) of patients in various stages of renal disease I,II,III,IV and V, such as an earlier stage, such as stage 1-3.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-5 and 54-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,722,685B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) as stated in the office action mailed 2/7/22.
With regards the newly added claims 54-61, Rajagopalan et al. also discloses that stated above.
Claims 1,3-5 and 54-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,5,6,8,10-12 and 33-35 of U.S. Patent No. 8,778,309B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) as stated in the office action mailed 2/7/22.
With regards the newly added claims 54-61, Rajagopalan et al. also discloses that stated above.
Claims 1,3-5 and 54-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 4-14 of U.S. Patent No. 9,005,581B2 in view of Proreddy et al. (Proc. SPIE 2011, 7910, 791010-1 to 791010-7) as stated in the office action mailed 2/7/22.
With regards the newly added claims 54-61, Proreddy et al. also discloses that the pyrazine derivatives are administered by injection with subsequent urine collection at the time points 2,4 and 6 hours post injection and blood sampling at 0,1,6,12,18,30,45,60,90 and 120 minutes. 
Claims 1,3-5 and 54-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,114,160B2 in view of Rajagopalan et al. (J. Med.
Chem. 2011, 54, 5048-5058) as stated in the office action mailed 2/7/22.
With regards the newly added claims 54-61, Rajagopalan et al. also discloses that stated above.
Claims 1,3-5 and 54-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 5-8 of U.S. Patent No. 9,376,399B2 in view of Rajagopalan et al. (J.
Med. Chem. 2011, 54, 5048-5058) as stated in the office action mailed 2/7/22.
With regards the newly added claims 54-61, Rajagopalan et al. also discloses that stated above.
Claims 1,3-5 and 54-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,480,687B2 in view of Rajagopalan et al. (J. Med. Chem.
2011, 54, 5048-5058) as stated in the office action mailed 2/7/22.
With regards the newly added claims 54-61, Rajagopalan et al. also discloses that stated above.
Claims 1,3-5,9-17 and 54-61  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,115,000B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) as stated in the office action mailed 2/7/22.
With regards the newly added claims 54-61, Rajagopalan et al. also discloses that stated above.
Claims 1,3-5 and 54-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,617,687B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) as stated in the office action mailed 2/7/22.
With regards the newly added claims 54-61, Rajagopalan et al. also discloses that stated above.
Claims 1,3-5,36-38 and 43-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-18,22-27,29,30,34,40,45,46 and 49-53 of copending Application No. 16/171,689 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) as stated in the office action mailed 2/7/22.
With regards the newly added claims 54-61, Rajagopalan et al. also discloses that stated above.
Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive. 
Applicant asserts that the double patenting rejections should be reconsidered in view of the foregoing amendments and remarks.
The double patenting rejections are maintained for the reasons stated above. 


New Grounds of Rejection Necessitated by the Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 54-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorshow et al. (SPIE BiOS 2015, 9339, 933906-1 to 933906-4) in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) (further stated as “Rajagopalan et al.”) and Raghavan Rajagopalan and Richard B. Dorshow (2012). Exogenous Fluorescent Agents for the Determination of Glomerular Filtration Rate, Chronic Kidney Disease, Prof. Monika Gooz (Ed), ISBN: 978-953-51-0171-0, InTech, Available from: http://www.intechopen.com/books/chronic-kidney-disease/exogenous-fluorescent-agents-for-the-determination-of-glomular-filtration-rate (further stated as “Rajagopalan/Dorshow”).
Dorshow et al. (SPIE BiOS 2015, 9339, 933906-1 to 933906-4) discloses the use of the fluorescent tracer MB-102 in the direct measure of glomerular filtration rate (GFR) in human trials. Comparison to known standard exogenous GFR agents in animal models has demonstrated an excellent correlation (abstract; 1. Introduction; 2.1. Fluorescent tracer agent; 4. Discussion). The fluorescent tracer agent MB-102 of the disclosure encompasses the compounds of Formula I of the instant claims.
Post simultaneous administration of MB-102 and Iohexol, blood samples over a period of 12 hours were collected from subjects to assess pharmacokinetic parameters including GFR (abstract; 2.3. Procedure). 
Urine samples were collected over this same period to assess percent injected dose recovered in urine (abstract; 2.3. Procedure; 3.2. Injected dose recovery in urine). 
Dorshow et al. does not disclose a patient having at least stage 1 CKD.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize determine the GFR of a patient having at least stage 1 CKD with the fluorescent tracer MB-102 of Dorshow et al. as Dorshow et al. teaches that the clinical trials involving subjects with impaired renal function are scheduled for the near future and therefore envisioned examining the GFR of patient having at least stage 1 CKD.

Dorshow et al. does not disclose intravenous or transdermal administration.
Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) (further stated as “Rajagopalan et al.”) discloses that stated above and in the office action mailed 2/7/22 wherein the fluorescent tracer pyrazine compounds are injected into a subject.  
Raghavan Rajagopalan and Richard B. Dorshow (2012). Exogenous Fluorescent Agents for the Determination of Glomerular Filtration Rate, Chronic Kidney Disease, Prof. Monika Gooz (Ed), ISBN: 978-953-51-0171-0, InTech, Available from: http://www.intechopen.com/books/chronic-kidney-disease/exogenous-fluorescent-agents-for-the-determination-of-glomular-filtration-rate (further stated as “Rajagopalan/Dorshow”) discloses that stated above and in the office action mailed 2/7/22 wherein the fluorescent tracer pyrazine compounds are injected into a subject.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the MB-102 of Dorshow et al. intravenously or transdermally as the MB-102 is an analogous pyrazine compound to the pyrazine compounds of Rajagopalan and/or Rajagopalan/Dorshow which are injected (single) into a subject for in vivo use and therefore, it would have been predictable to administer an analogous compound via an analogous administration route with an expectation of success. 

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The
examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618 

/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618